DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Publication (2013/0160511) hereinafter Huang (11) in view of Huang US Publication (2014/0090439) hereinafter Huang (39).
Regarding claim 1,
Huang (11) discloses a system (20) for fabricating finished parts (67), the system comprising: 
a plurality of die assemblies (21) located at a plurality of respective locations (the reference discloses dies 21 as 2155 and 2151 see para.[0037], one is on standby while the other one is being processed, each die assembly (21) being configured to fabricate a respective finished part (67); 
a press (200) configured to move between the plurality of respective locations (moveable up and down) and selectively operate the plurality of die assemblies (21); 
a first robot (60) configured to move between the plurality of respective locations and load a respective blank (65) into each die assembly (21) of the plurality of die assemblies; and 
the controller (50) configured to: 
receive a first input (input to move element 60) to fabricate a first finished part (67); 
identify a first die assembly (21) of the plurality of die assemblies (as recited Para.[0044]); 
instruct the first robot (60) to move to the location of the first die assembly (see Para.[0038]); 
instruct the first robot (60) to load a first blank (65) into the first die assembly (21); and 

Huang (11) discloses the press (200) but does not disclose the press to be a movable gantry press and configured to move between the plurality of respective locations and selectively operate the plurality of die assemblies; and instruct the movable gantry press to move to the location of the first die assembly;
Huang (11) and Huang (39) disclose both art in the same field of endeavor (i.e. metal deformation).
Huang (39), in a similar art, teaches a press line (see fig.1) having a movable gantry press (30) configured to move between the plurality of respective locations (through rail element 29) and selectively operate the plurality of die assemblies (23,27); and instruct the movable gantry press to move to the location of the first die assembly (see para.[0034]). Huang (39) teaches the movable gantry press with a rail system to be able to allow displacement of the press (see Para.[0034]).
It would have been obvious to the skilled artisan before the effective filing date to replace the press of Huang (11) with a movable gantry press with a rail system as taught by Huang (39) to be able to allow displacement of the press (see Para.[0034]).
Regarding claim 2,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 1.
Huang (11) as modified by Huang (39) discloses a press rail system (Huang (39), 29), the movable gantry press (Huang (39), 30) configured to traverse the press rail system (Huang (39), 29) to access each die assembly of the plurality of die assemblies (Huang (11), 21).
Regarding claim 4,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 1.
Huang (11) discloses a second robot (61) configured to move between the plurality of respective locations (arm geometry movement) and remove the respective finished part from each die assembly of the plurality of die assemblies (21), the controller (50) further configured to: instruct the second robot to move to the location of the first die assembly; and instruct the second robot to remove the first finished part from the first die assembly (see Para.[0038]).
Regarding claim 5,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 1.
Huang (11) as modified by Huang (39) discloses wherein the controller (Huang (11), 50) is further configured to: receive a second input (Huang (11), input to move element 61) to fabricate a second finished part (Huang (11), see para.[0037]); identify a second die assembly (Huang (11), standby die) of the plurality of die assemblies; instruct the movable gantry press to move to the location of the second die assembly (Huang (39), Para.[0034]); instruct the first robot (Huang (11), 60) to move to the location of the second die assembly (Huang (11), standby die); instruct the first robot (Huang (11), 60) to load a second blank (Huang (11), 65) into the second die assembly (Huang (11), standby die); and instruct the movable gantry press (Huang (39), Para.[0034]) to operate the second die assembly (Huang (11), standby die) to fabricate the second finished part.
Regarding claim 6,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 5.

Regarding claim 7,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 1.
Huang (11) as modified by Huang (39) discloses wherein each die assembly (Huang (11), 21, see fig.2) comprises an upper die section (Huang (11), 211 modified to be Huang (39), 25) and a lower die section (Huang (11), 215), wherein the movable gantry press (Huang (39), 30) is further configured to, in response to being instructed to operate the first die assembly (Huang (39), see fig.2 or 9): lift the upper die section (Huang (39), 25) of the first die assembly; after the first robot (Huang (11), 60) has loaded the first blank (Huang (11), 65) into the first die assembly (Huang (11), 21), lower the upper die section (Huang (39), 25) of the first die assembly; and actuate an actuator (Huang (39), 33) of the movable gantry press to compress the first blank between the upper die section (Huang (39), 25) and the lower die section of the first die assembly to fabricate the first finished part (Huang (39), see fig.2-3).
Regarding claim 8,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 7.
Huang (11) as modified by Huang (39) discloses wherein each upper die section (Huang (39), 25) of each die assembly comprises a plurality of upper die segments (Huang (39), 26), and wherein each lower die section (Huang (11), 215) of each die assembly comprises a plurality of lower die segments (Huang (11), 27).
Regarding claim 9,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 7.
Huang (11) as modified by Huang (39) discloses wherein the actuator (Huang (39), 33) of the movable gantry press (Huang (39), 30) further comprises: at least one electric motor (Huang (39), 333); and at least one ballscrew (Huang (39), 331, see fig.3 and Para.[0041]) configured to be driven by the at least one electric motor (Huang (39), 333) to, for each die assembly (23,27), 
apply a force to the upper die section (Huang (39), 25, by moving the section downward) to compress the respective blank between the upper die section (Huang (39), 25) and the lower die section (Huang (11), 215) of the die assembly.
Regarding claim 10,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 7.
Huang (11) as modified by Huang (39) discloses a plurality of heating elements (Huang (11), 231/235) disposed in the plurality of die assemblies, the plurality of heating elements (Huang (11), 231/235) configured to, for each die assembly, heat at least one of an upper die section (Huang (39), 25, heat with element 255) or a lower die section (Huang (11), 215, heat with element 231) of the die assembly to at least a predetermined temperature (Huang (11), see para.[0035]).
Regarding claim 12,
Huang (11) discloses a method (see fig.4) for forming finished parts (67), comprising: 
receiving, at a controller (50), a first input to fabricate a first finished part (67);
identifying, by the controller (50), a first die assembly of a plurality of die assemblies (21) located at a plurality of respective locations (the reference discloses dies 21 as 
each die assembly (21) being configured to fabricate a respective finished part (67); 
moving a first robot (60) to the location of the first die assembly (21); 
causing, by the controller (50), the first robot (60) to load a first blank (65) into the first die assembly (50); and causing, by the controller (50, se Para.[0038]), and a press (200) to operate the first die assembly to fabricate the first finished part (see fig.4).
Huang (11) discloses the press (200) but does not disclose the press to be a movable gantry press and configured to move between the plurality of respective locations and selectively operate the plurality of die assemblies; 
Huang (11) and Huang (39) disclose both art in the same field of endeavor (i.e. metal deformation).
Huang (39), in a similar art, teaches a press line (see fig.1) having a movable gantry press (30) configured to move between the plurality of respective locations (through rail element 29) and selectively operate the plurality of die assemblies (23,27). Huang (39) teaches the movable gantry press with a rail system to be able to allow displacement of the press (see Para.[0034]).
It would have been obvious to the skilled artisan before the effective filing date to replace the press of Huang (11) with a movable gantry press with a rail system as taught by Huang (39) to be able to allow displacement of the press (see Para.[0034]).
Regarding claim 13,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 12.

Regarding claim 15,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 12.
Huang (11) as modified by Huang (39) discloses moving a second robot (Huang (11), 61) to the location of the first die assembly (Huang (11), 21); and after causing the movable gantry press (Huang (39), 30) to operate the first die assembly to fabricate the first finished part (Huang (11), 67), causing the second robot (Huang (11), 61) to remove the first finished part from the first die assembly (Huang (11), see Para.[0038]).
Regarding claim 16,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 12.
Huang (11) as modified by Huang (39) discloses receiving, at the controller (Huang (11), 50), a second input (Huang (11), input to move element 61) to fabricate a second finished part (Huang (11), 67); 
identifying, by the controller (Huang (11), 50), a second die assembly (Huang (11), standby die) of the plurality of die assemblies; 
moving the movable gantry press (Huang (39), 30) to the location of the second die assembly (Huang (11), standby die); 
moving the first robot (Huang (11), 60) to the location of the second die assembly (Huang (11), standby die); 

causing the movable gantry press (Huang (39), Para.[0034]) to operate the second die assembly (Huang (11), standby die) to fabricate the second finished part (Huang (11), 67).
Regarding claim 17,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 16.
Huang (11) discloses wherein the first finished part (67) has a first shape and the second finished part (67, see para.[0044] and [0037]) has a second shape different from the first shape (in the figure the finishing part are shown identical, however it is well known that no objects are fully identical in shape).
Regarding claim 18,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 12.
Huang (11) as modified by Huang (39) discloses wherein each die assembly (Huang (11), 21, see fig.2) comprises an upper die section (Huang (11), 211 modified to be Huang (39), 25) and a lower die section (Huang (11), 215), 
wherein the movable gantry press (Huang (39), 30) to operate the first die assembly (Huang (39), see fig.2 or 9) to fabricate the first finished part further comprises:
lifting the upper die section (Huang (39), 25) of the first die assembly; after the first robot (Huang (11), 60) has loaded the first blank (Huang (11), 65) into the first die assembly (Huang (11), 21), 
lowering the upper die section (Huang (39), 25) of the first die assembly; and 

Regarding claim 19,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 12.
Huang (11) as modified by Huang (39) discloses each die assembly (23,27), heating (Huang (11), with elements 231/235, see fig.3 and Para.[0035]) at least one of an upper die section (Huang (39), 25, heat with element 255) or a lower die section (Huang (11), 215, heat with element 231) of the die assembly (Huang (11), 21) to at least a predetermined temperature (Huang (11), see para.[0035]).
Claims 3 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Huang (11) in view of Huang (39) as applied to claims 1 and 12 above, and further in view of Habisreitinger et al. US Patent (7,128,869) hereinafter Habisreitinger..
Regarding claim 3,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 1.
Huang (11) does not disclose a robot rail system, the first robot configured to traverse the robot rail system to access each die assembly of the plurality of die assemblies.
Huang (11) and Habisreitinger disclose both art with similar concern (i.e. forming press).
Habisreitinger, in a similar art, teaches a press line (see fig.1) having a robot rail system (68), the first robot (58) configured to traverse the robot rail system (68) to access each die (22) assembly of the plurality of die assemblies (see Col.13 lines 24-45). 
It would have been obvious to the skilled artisan before the effective filing date to add to the press line of Huang (11), a robot rail system with robots as taught by Habisreitinger to be able to control the movement of the robot/arms (see Col.9 lines 49-52).
Regarding claim 14,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 12.
Huang (11) not disclose wherein moving the first robot to the location of the first die assembly further comprises causing the first robot to traverse a robot rail system to access the first die assembly.
Habisreitinger, in the similar art, teaches a press line (see fig.1) with moving the first robot (58) to the location of the first die assembly (22) further comprises causing the first robot (58) to traverse a robot rail system (68) to access the first die assembly (22). Habisreitinger teaches the robot rail system to be able to control the movement of the robot/arms (see Col.9 lines 49-52).
It would have been obvious to the skilled artisan before the effective filing date to add to the press line of Huang (11), a robot rail system as taught by Habisreitinger to be able to control the movement of the robot/arms (see Col.9 lines 49-52).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (11) in view of Huang (39) as applied to claims 10 and 19 above, and further in view of Carter US Publication (2012/0279271) Hereinafter Carter.
Regarding claim 11,

Huang (11) does not disclose wherein the predetermined temperature is at least about 900 degrees F.
Huang (11) and Carter disclose both art in the same field of endeavor (i.e. Metal deformation).
Carter, in a similar art, teaches a press apparatus (10) having a predetermined temperature is at least about 900 degrees F (equivalent to about 482 degrees C, see Para.[0022] lines 16-22). Carter teaches the predetermined temperature is at least about 900 degrees F to be able to facilitate and allow a desired level of formability (see Para.[0019] line 15).
It would have been obvious to the skilled artisan before the effective filing date to range the heating elements of Huang (11), with a predetermined temperature is at least about 900 degrees F as taught by Carter, to be able to facilitate and allow a desired level of formability (see Para.[0019] line 15).
Regarding claim 20,
The prior art Huang (11) as modified by Huang (39) discloses all limitations in claim 19.
Huang (11) does not disclose wherein the predetermined temperature is at least about 900 degrees F.
Huang (11) and Carter disclose both art in the same field of endeavor (i.e. Metal deformation).
Carter, in a similar art, teaches a press apparatus (10) having a predetermined temperature is at least about 900 degrees F (equivalent to about 482 degrees C, see Para.[0022] lines 16-22). Carter teaches the predetermined temperature is at least 
It would have been obvious to the skilled artisan before the effective filing date to range the heating elements of Huang (11), with a predetermined temperature is at least about 900 degrees F as taught by Carter, to be able to facilitate and allow a desired level of formability (see Para.[0019] line 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

September 16, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725